                 Case 2:19-cv-01684-JCC Document 18 Filed 07/08/20 Page 1 of 9



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   SCOTT NETTLETON, an individual,                           CASE NO. C19-1684-JCC
10                              Plaintiff,                     ORDER
11          v.

12   UNITED PARCEL SERVICE, INC., an Ohio
     corporation,
13
                                Defendant.
14

15
            This matter comes before the Court on the parties’ stipulated motion for a protective
16
     order (Dkt. No. 17). The Court hereby GRANTS the motion and ENTERS the following
17
     protective order:
18
     PURPOSES AND LIMITATIONS
19
            Discovery in this action is likely to involve production of confidential, proprietary, or
20
     private information for which special protection may be warranted. This order is consistent with
21
     Western District of Washington Local Civil Rule 26(c). It does not confer blanket protection on
22
     all disclosures or responses to discovery, the protection it affords from public disclosure and use
23
     extends only to the limited information or items that are entitled to confidential treatment under
24
     the applicable legal principles, and it does not presumptively entitle parties to file confidential
25
     information under seal.
26


     ORDER
     C19-1684-JCC
     PAGE - 1
               Case 2:19-cv-01684-JCC Document 18 Filed 07/08/20 Page 2 of 9




 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: Plaintiff’s medical records; Defendant’s Security

 4   Investigation Report previously produced at UPS.000053-60; health records of Defendant’s

 5   employees; personnel files of Defendant’s employees; workers’ compensation files and data; and

 6   personal or private information related to Defendant’s employees or their families.

 7   3.     SCOPE

 8          The protections conferred by this order cover not only confidential material (as defined
 9   above) but also (1) any information copied or extracted from confidential material; (2) all copies,
10   excerpts, summaries, or compilations of confidential material; and (3) any testimony,
11   conversations, or presentations by parties or their counsel that might reveal confidential material.
12          However, the protections conferred by this order do not cover information that is in the
13   public domain or becomes part of the public domain through trial or otherwise.
14   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

15          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

16   or produced by another party or by a non-party in connection with this case only for prosecuting,

17   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

18   the categories of persons and under the conditions described in this order. Confidential material

19   must be stored and maintained by a receiving party at a location and in a secure manner that

20   ensures that access is limited to the persons authorized under this order.

21          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

22   ordered by the Court or permitted in writing by the designating party, a receiving party may

23   disclose any confidential material only to:

24                  (a)     the receiving party’s counsel of record in this action, as well as employees

25   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

26


     ORDER
     C19-1684-JCC
     PAGE - 2
               Case 2:19-cv-01684-JCC Document 18 Filed 07/08/20 Page 3 of 9




 1                  (b)     the officers, directors, and employees (including in-house counsel) of the

 2   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 3   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 4   designated;

 5                  (c)     experts and consultants to whom disclosure is reasonably necessary for

 6   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 7   A);

 8                  (d)     the Court, court personnel, and court reporters and their staff;
 9                  (e)     copy or imaging services retained by counsel to assist in the duplication of
10   confidential material, provided that counsel for the party retaining the copy or imaging service
11   instructs the service not to disclose any confidential material to third parties and to immediately
12   return all originals and copies of any confidential material;
13                  (f)     during their depositions, witnesses in the action to whom disclosure is
14   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound,”
15   unless otherwise agreed by the designating party or ordered by the Court. Pages of transcribed
16   deposition testimony or exhibits to depositions that reveal confidential material must be
17   separately bound by the court reporter and may not be disclosed to anyone except as permitted
18   under this order;

19                  (g)     the author or recipient of a document containing the information or a

20   custodian or other person who otherwise possessed or knew the information.

21          4.3     Filing Confidential Material. Before filing confidential material or discussing or

22   referencing such material in court filings, the filing party must confer with the designating party,

23   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

24   remove the confidential designation, whether the document can be redacted, or whether a motion

25   to seal or stipulation and proposed order is warranted. During the meet-and-confer process, the

26   designating party must identify the basis for sealing the specific confidential information at issue,


     ORDER
     C19-1684-JCC
     PAGE - 3
               Case 2:19-cv-01684-JCC Document 18 Filed 07/08/20 Page 4 of 9




 1   and the filing party must include this basis in its motion to seal, along with any objection to

 2   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

 3   followed and the standards that will be applied when a party seeks permission from the Court to

 4   file material under seal. A party who seeks to maintain the confidentiality of its information must

 5   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

 6   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

 7   in accordance with the strong presumption of public access to the Court’s files.

 8   5.     DESIGNATING PROTECTED MATERIAL
 9          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

10   or non-party that designates information or items for protection under this order must take care to

11   limit any such designation to specific material that qualifies under the appropriate standards. The

12   designating party must designate for protection only those parts of material, documents, items, or

13   oral or written communications that qualify, so that other portions of the material, documents,

14   items, or communications for which protection is not warranted are not swept unjustifiably

15   within the ambit of this order.

16          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

17   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

18   unnecessarily encumber or delay the case development process or to impose unnecessary

19   expenses and burdens on other parties) expose the designating party to sanctions.

20          If it comes to a designating party’s attention that information or items that it designated

21   for protection do not qualify for protection, the designating party must promptly notify all other

22   parties that it is withdrawing the mistaken designation.

23          5.2     Manner and Timing of Designations. Except as otherwise provided in this order

24   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

25   disclosure of discovery material that qualifies for protection under this order must be clearly so

26   designated before or when the material is disclosed or produced.


     ORDER
     C19-1684-JCC
     PAGE - 4
               Case 2:19-cv-01684-JCC Document 18 Filed 07/08/20 Page 5 of 9




 1                   (a)     Information in documentary form (e.g., paper or electronic documents and

 2   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

 3   proceedings): the designating party must affix the word “CONFIDENTIAL” to each page that

 4   contains confidential material. If only a portion or portions of the material on a page qualifies for

 5   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 6   making appropriate markings in the margins). For Plaintiff’s medical records obtained by

 7   Defendant through subpoenas to third parties, Plaintiff will likely not have the opportunity to

 8   pre-mark such records as confidential prior to their production to Defendant. Such medical
 9   records are therefore confidential and subject to this order regardless of whether they are marked
10   as confidential.
11                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties

12   and any participating non-parties must identify on the record, during the deposition or other

13   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

14   testimony after reviewing the transcript. Any party or non-party may, within 15 days after

15   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

16   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

17   confidential information at trial, the issue should be addressed during the pre-trial conference.

18                   (c)     Other tangible items: the producing party must affix in a prominent place

19   on the exterior of the container or containers in which the information or item is stored the word

20   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

21   the producing party, to the extent practicable, shall identify the protected portion(s).

22           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

23   designate qualified information or items does not, standing alone, waive the designating party’s

24   right to secure protection under this order for such material. Upon timely correction of a

25   designation, the receiving party must make reasonable efforts to ensure that the material is

26   treated in accordance with the provisions of this order.


     ORDER
     C19-1684-JCC
     PAGE - 5
               Case 2:19-cv-01684-JCC Document 18 Filed 07/08/20 Page 6 of 9




 1   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 2          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 4   designation is necessary to avoid foreseeable and substantial unfairness, unnecessary economic

 5   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 7   original designation is disclosed.

 8          6.2     Meet-and-Confer. The parties must make every attempt to resolve any dispute
 9   regarding confidential designations without the Court’s involvement. Any motion regarding

10   confidential designations or for a protective order must include a certification, in the motion or in

11   a declaration or affidavit, that the movant has engaged in a good faith meet-and-confer

12   conference with other affected parties in an effort to resolve the dispute without court action. The

13   certification must list the date, manner, and participants to the conference. A good faith effort to

14   confer requires a face-to-face meeting or a telephone conference.

15          6.3     Judicial Intervention. If the parties cannot resolve a challenge without the Court’s

16   intervention, the designating party may file and serve a motion to retain confidentiality under

17   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

18   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

19   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

20   other parties) may expose the challenging party to sanctions. All parties shall continue to

21   maintain the material in question as confidential until the Court rules on the challenge.

22   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

23   LITIGATION

24          If a party is served with a subpoena or a court order issued in other litigation that compels

25   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

26   party must:


     ORDER
     C19-1684-JCC
     PAGE - 6
               Case 2:19-cv-01684-JCC Document 18 Filed 07/08/20 Page 7 of 9




 1                  (a)     promptly notify the designating party in writing and include a copy of the

 2   subpoena or court order;

 3                  (b)     promptly notify in writing the party who caused the subpoena or order to

 4   issue in the other litigation that some or all of the material covered by the subpoena or order is

 5   subject to this order. Such notification shall include a copy of this order; and

 6                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

 7   by the designating party whose confidential material may be affected.

 8   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

10   material to any person or in any circumstance not authorized under this order, the receiving party

11   must immediately (a) notify in writing the designating party of the unauthorized disclosures, (b)

12   use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

13   person or persons to whom unauthorized disclosures were made of all the terms of this order, and

14   (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

15   Bound.”

16   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

17   MATERIAL

18          When a producing party gives notice to receiving parties that certain inadvertently

19   produced material is subject to a claim of privilege or other protection, the obligations of the

20   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

21   provision is not intended to modify whatever procedure may be established in an e-discovery

22   order or agreement that provides for production without prior privilege review. The parties agree

23   to the entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.

24   10.    NON-TERMINATION AND RETURN OF DOCUMENTS

25          Within 60 days after the termination of this action, including all appeals, each receiving

26   party must return all confidential material to the producing party, including all copies, extracts


     ORDER
     C19-1684-JCC
     PAGE - 7
               Case 2:19-cv-01684-JCC Document 18 Filed 07/08/20 Page 8 of 9




 1   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

 2   destruction.

 3          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 4   documents filed with the Court; trial, deposition, and hearing transcripts; correspondence;

 5   deposition and trial exhibits; expert reports, attorney work product; and consultant and expert

 6   work product, even if such materials contain confidential material.

 7          The confidentiality obligations imposed by this order shall remain in effect until a

 8   designating party agrees otherwise in writing or a court orders otherwise.
 9          IT IS SO ORDERED.
10          IT IS FURTHER ORDERED that pursuant to Federal Rule of Evidence 502(d), the

11   production of any documents in this proceeding shall not, for the purposes of this proceeding or

12   any other federal or state proceeding, constitute a waiver by the producing party of any privilege
13   applicable to those documents, including the attorney-client privilege, attorney work-product
14   protection, or any other privilege or protection recognized by law.
15          DATED this 8th day of July 2020.




                                                          A
16

17

18
                                                          John C. Coughenour
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C19-1684-JCC
     PAGE - 8
               Case 2:19-cv-01684-JCC Document 18 Filed 07/08/20 Page 9 of 9




 1                                               EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the stipulated protective order that was

 6   issued by the United States District Court for the Western District of Washington on July 8,

 7   2018, in the case of Nettleton v. United Parcel Service, Inc., Case No. C19-01684-JCC. I agree

 8   to comply with and to be bound by all the terms of the order, and I understand and acknowledge
 9   that failure to so comply could expose me to sanctions and punishment in the nature of contempt.
10   I solemnly promise that I will not disclose in any manner any information or item that is subject
11   to the order to any person or entity except in strict compliance with the order’s provisions.
12           I further agree to submit to the jurisdiction of the United States District Court for the
13   Western District of Washington for the purpose of enforcing the order’s terms, even if such
14   enforcement proceedings occur after termination of this action.
15   Date:

16   City and State where sworn and signed:

17   Printed name:

18   Signature:

19

20

21

22

23

24

25

26


     ORDER
     C19-1684-JCC
     PAGE - 9
